DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance has been withdrawn.  Applicant's submission filed on February 24, 2021 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 2/1/2021.

As for Applicant’s argument regarding the amendments to independent claims 1, 10, and 16 overcoming the art: “However, Chang fails to disclose that the stylus's power supply unit may receive power from a mobile device, based on a state in which the electronic pen is inserted into the mobile device, or attached to the mobile device, as recited in the Claims. This defect is not remedied by Park.” (Remarks, page 8); a new secondary reference is being used in this Office Action in order to teach the amendments to independent claims 1, 10, and 16.

As for Applicant’s argument regarding independent claims 1, 10, and 16: “Neither Chang nor Park make any reference whatsoever to when, how or under what conditions the wireless circuitry should be activated from a deactivated state.” (Remarks, page 11); paragraph 48 of Chang teaches “To support wireless communications with external equipment 40 (fig 3) using wireless signals 44, stylus 10 may include active stylus 

As for Applicant’s argument regarding claims 6 and 19: “Furthermore, insofar as the rejection relies upon a "default application" being executed (FOA, pg. 13 - as cited above), the cited combination would never choose between two different biometric sensors for activation of two different applications, as only the default application would be executed by withdrawal of the pen.” (Remarks, page 13); examiner agrees.  Therefore, claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Accordingly, independent claims 1, 10, and 16 remain rejected.  The dependent claims remain rejected as well, with the exception of dependent claims 6, 19, and 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9, 10, 12, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0179222 A1), in view of Park (US 2014/0180481 A1), and further in view of Ashcraft (US 2014/0029182 A1).

Instant Claim 1: An electronic pen, comprising: a wireless communication circuit;  (“To support wireless communications with external equipment 40 (fig 3) using wireless signals 44, stylus 10 may include active stylus electrodes 20 and wireless circuitry 72.” (Chang, paragraph 48)  The stylus 10 and wireless circuitry 72 of Chang correspond to the electronic pen and wireless communication circuit of the claim, respectively.)

a power supplying unit configured to supply power for an operation of the electronic pen; and at least one processor electrically connected to the wireless communication circuit and the power supplying unit,  (“Processing circuitry in control circuitry 60 (fig 3) may be used to control the operation of stylus 10. The processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processors, power management units, audio chips, 

the at least one processor configured to: … activate the wireless communication circuit to initiate short-range wireless communication, and control the wireless communication circuit to establish communication with the mobile device via the short-range wireless communication,  (“Touch input that is gathered from the touch sensor in the stylus may be wirelessly transmitted to external electronic equipment.” (Chang, paragraph 24))

Chang does not teach the following limitations of this claim:

the at least one processor configured to: in response to detecting detachment from a mobile device, activate the wireless communication circuit to initiate short-range wireless communication, …
and wherein power is received from the mobile device to charge the power supplying unit of the electronic pen based on at least one of a state in which the electronic pen is inserted into the mobile device or a state in which the electronic pen is attached to a specific area of the mobile device.

In the same field of endeavor, however, Park does disclose a pen being detached from a portable device, and activating an application as a result.

the at least one processor configured to: in response to detecting detachment from a mobile device, activate the wireless communication circuit to initiate short-range wireless communication,  (“Referring to FIG. 12, if the variation of the magnetic field is detected by detaching the pen 120, the controller 130 may drive a quick memo application.” (Park, paragraph 140)  When Park is incorporated into Chang, the stylus 10 of Chang may be attached/detached from the external equipment 40 (fig 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the stylus as taught by Chang, wherein the stylus communicates with an external device; with the portable device as taught by Park, wherein a pen may be detached from a portable device – causing an application to be activated.  Such a combination involves incorporating a known stylus feature (detachment) with the known stylus of Chang in order to yield the predictable results of having the stylus and external device automatically communicate when separated.

In the same field of endeavor, Ashcraft discloses a stylus being charged when inserted into an electronic device.

and wherein power is received from the mobile device to charge the power supplying unit of the electronic pen based on at least one of a state in which the electronic pen is inserted into the mobile device or a state in which the electronic pen is attached to a specific area of the mobile device.  (“As depicted in FIG. 1, the input connector 405 of the pen stylus 400 can then be inserted into a compatible port of an electronic device in order to charge the stylus (via the battery module) or exchange data with the computing device (via processing unit and memory module).” (Ashcraft, paragraph 15))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the stylus as taught by Chang, in view of Park, wherein the stylus may be inserted into a portable device; with the stylus as taught by Ashcraft, wherein the stylus may be inserted into an electronic device – with the stylus being charged when inserted into the electronic device.  Such a combination involves incorporating a known stylus feature (Ashcraft) with the known 


Instant Claim 3: The electronic pen of claim 1, further comprising: at least one of a gesture sensor, an acceleration sensor or a gyro sensor.  (“Stylus 10 (fig 3) may have one or more motion sensors such as accelerometer 28.” (Chang, paragraph 31))


Instant Claim 4: The electronic pen of claim 3, wherein the at least one processor is further configured to: obtain information using the at least one of the gesture sensor, the acceleration sensor or the gyro sensor; and control the wireless communication circuit to transmit the obtained information to the mobile device. (“Touch input that is gathered from the touch sensor in the stylus may be wirelessly transmitted to external electronic equipment.” (Chang, paragraph 24)  Similarly, accelerometer data may be transmitted to the external device when used for an application running on the external device.)


Instant Claim 9: The electronic pen of claim 1, further comprising: at least one of a display or an indicator for indicating a battery charging state of the power supplying unit.  (“Input-output devices 64 (fig 3) may also include status indicators 70 such as light-emitting diodes and other devices that provide status output to a user.” (Chang, paragraph 44)  It would be obvious for status indicator 70 of Chang to indicate a battery charging state in order to notify the user when the charge is getting low.)


Instant Claim 10: A mobile device,  (“In the illustrative configuration of FIG. 1, stylus 10 is being used to provide input to external equipment 40.” (Chang, paragraph 25)  External equipment 40 of Chang corresponds to the mobile device of the claim.)

comprising: a wireless communication circuit;  (“The electronic equipment may receive the wireless touch sensor input from the stylus and may use the received input to control operation of a drawing application or other software running on the 

a display;  (“Consider, as an example, a situation in which electronic equipment 40 contains a display such as display 54 of FIG. 2.” (Chang, paragraph 34))

and at least one processor electrically connected to the wireless communication circuit and the display,  (The external equipment 40 of Chang contains a processor for controlling operation of the external equipment 40.)

wherein the power supplying unit of the electronic pen is configured to supply power for an operation of the electronic pen.  (“Processing circuitry in control circuitry 60 (fig 3) may be used to control the operation of stylus 10. The processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processors, power management units, audio chips, application specific integrated circuits, etc.” (Chang, paragraph 42)  The power management units of Chang corresponds to the power supplying unit of the claim.)

Chang does not teach the following limitations of this claim:

a housing defining an opening for stowing an electronic pen; …
the at least one processor configured to: detect detachment of the electronic pen, and in response to detecting the detachment of the electronic pen, control the wireless communication circuit to establish short-range wireless communication with the electronic pen,
and wherein power is provided to the electronic pen to charge a power supplying unit of the electronic pen based on at least one of a state in which the electronic pen is inserted into the mobile device or a state in which the electronic pen is attached to a specific area of the mobile device,



a housing defining an opening for stowing an electronic pen;  (“According to exemplary embodiments of the present invention, a hole 100b (fig 1) serving as a space for detachably attaching the pen is formed at an internal space between the case 100a and the portable device 100 surrounded by the case 100a.” (Park, paragraph 75))

the at least one processor configured to: detect detachment of the electronic pen, and in response to detecting the detachment of the electronic pen, control the wireless communication circuit to establish short-range wireless communication with the electronic pen,  (“Referring to FIG. 12, if the variation of the magnetic field is detected by detaching the pen 120, the controller 130 may drive a quick memo application.” (Park, paragraph 140)  When Park is incorporated into Chang, the stylus 10 of Chang may be attached/detached from the external equipment 40 (fig 3).  When the stylus 10 is detached, the wireless communication circuit of the electronic equipment 40 would obviously be activated for transmitting/receiving wireless signals 44 (Chang, fig 3).)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the stylus as taught by Chang, wherein the stylus communicates with an external device; with the portable device as taught by Park, wherein a pen may be detached from a portable device – causing an application to be activated.  Such a combination involves incorporating a known stylus feature (detachment) with the known stylus of Chang in order to yield the predictable results of having the stylus and external device automatically communicate when separated.

and wherein power is provided to the electronic pen to charge a power supplying unit of the electronic pen based on at least one of a state in which the electronic pen is inserted into the mobile device or a state in which the electronic pen is attached to a specific area of the mobile device,  (This limitation is substantially included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 12: The mobile device of claim 10, wherein the at least one processor is configured to: control the display to display an indication of a battery charging state of the electronic pen.  (“Input-output devices 64 (fig 3) may also include status indicators 70 such as light-emitting diodes and other devices that provide status output to a user.” (Chang, paragraph 44)  It would be obvious for a similar status indicator 70 of Chang to be included on the display to indicate a battery charging state of the stylus 10 in order to notify the user when the charge is getting low.)


Instant Claim 13: The mobile device of claim 10, wherein the at least one processor is configured to: control the wireless communication circuit to receive, from the electronic pen, information obtained by at least one sensor included in the electronic pen;  (“Touch input that is gathered from the touch sensor in the stylus may be wirelessly transmitted to external electronic equipment.” (Chang, paragraph 24))

and control an application executing in the mobile device based on the received information.  (“The electronic equipment may receive the wireless touch sensor input from the stylus and may use the received input to control operation of a drawing application or other software running on the equipment” (Chang, paragraph 24)


Instant Claim 16: (Method claim 16 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 17: (Claim 17 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 18: (Claim 18 is substantially identical to claim 4, and thus, is rejected under similar rationale.)



Claims 5, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Park and Ashcraft, and further in view of Hinckley (US 2013/0181953 A1).

Instant Claim 5: The electronic pen of claim 1, further comprising: a first biometric sensor configured to obtain first biometric data; and a second biometric sensor configured to obtain second biometric data.  (“Force sensors 68 (fig 3) may include a force sensor at end 14 (fig 1) of stylus 10 such as force sensor 22 and/or a force sensor at end 16 of stylus 10 such as force sensor 30. … Touch sensor 50 may be used to gather touch input from a user's finger or other external objects.” (Chang, paragraph 45)  Park teaches the stylus 10 containing multiple sensors, but does not disclose sensors for obtaining biometric data.  However, in the same field of endeavor, Hinckley teaches a stylus containing such sensors: “For example, the sensors 210 (fig 2) may be configured to detect biometric data of a user that grasps the stylus 116, such as to read one or more fingerprints of the fingers or other parts of the user's hand, temperature, scent, and so on.” (Hinckley, paragraph 38)  When Hinckley is incorporated into the system of Chang, the sensors of stylus 10 of Chang would include biometric sensors.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the stylus which contains sensors, as taught by Chang; with the stylus as taught by Hinckley, wherein the stylus stylus 116 may use this handwriting along with other characteristics of the user such as biometric data, how the stylus 116 is held, an orientation of the stylus 116 in three dimensional space, and so on to identify a user of the stylus.” (Hinckley, paragraph 50)


Instant Claim 7: The electronic pen of claim 5, wherein the first or second biometric data is transmitted to the mobile device in response to detecting contact of the electronic pen to a touch screen of the mobile device.  (“It may be desirable to operate stylus 10 (fig 1) and equipment 40 in multiple operating modes. For example, it may be desirable to suppress touch input touch sensor 50 when tip 18 is being used to draw lines on equipment 40. In other situations, it may be desirable to disable touch sensor input from tip 18 to touch sensor 84 in equipment 40 while touch gestures are being supplied to touch sensor 50 or when touch sensor 50 is being used to gather rotational commands or longitudinal touch data.” (Chang, paragraph 58)  Therefore, in the case that the touch sensor input from tip 18 is enabled, data is being transmitted to the external equipment 40 (through touch sensor 84 in external equipment 40) when the stylus 10 contacts the external equipment 40.
In addition, surface 42 of fig 1 of Chang corresponds to the touch screen of the claim.)


Instant Claim 8: The electronic pen of claim 7, wherein the second biometric sensor is associated with another inactive application of the mobile device, and the second biometric sensor is deactivated when the first biometric sensor is activated.  (“It may be desirable to operate stylus 10 (fig 1) and equipment 40 in multiple operating modes. For example, it may be desirable to suppress touch input touch sensor 50 when tip 18 is being used to draw lines on equipment 40. In other situations, it may be desirable to disable touch sensor input from tip 18 to touch sensor 84 in equipment 40 while touch gestures are being supplied to touch sensor 50 or when 


Instant Claim 14: (Claim 14 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 15: The mobile device of claim 14, further comprising a touch screen,  (Surface 42 of fig 1 of Chang corresponds to the touch screen of the claim.)

wherein the at least one processor is configured to: in response to detecting a contact of the electronic pen to the touch screen, display the biometric data at a position of the contact on the touch screen.  (“In this type of situation, it may be convenient for the user to press tip 18 (fig 1) or end 16 of stylus 10 against equipment 80 or other object. When pressed in this way, the force sensor signal may exceed a predetermined amount, indicating that a mode change is desired.” (Chang paragraph 62)  It would be obvious to display to the user the biometric information that was measured, such as the user’s temperature.
In addition, the exact location on the display 40 in which to present the biometric data is a matter of design choice.)



Allowable Subject Matter
Claims 6, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 6, the prior art of record fails to teach or fairly suggest .

Claim 19 contains the same allowable subject matter as claim 6.

Claim 20 depends on claim 19, and thus, contains the same allowable subject matter as claim 19.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Yaron Cohen/
Examiner, Art Unit 2626